16-487
     Coleman v. Ducate, et al.

                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
     RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
     OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   21st day of March, two thousand seventeen.
 5
 6   PRESENT: DENNIS JACOBS,
 7            ROBERT D. SACK,
 8                          Circuit Judges,
 9            PAUL A. ENGELMAYER,
10                          District Judge.1
11
12   - - - - - - - - - - - - - - - - - - - -X
13
14   WILLIAM B. COLEMAN,
15            Plaintiff-Appellant,
16
17                -v.-                                           16-487
18
19   SUSAN DUCATE, M.D., EDWARD BLANCHETTE,
20   M.D., SCOTT ERPHY, BRIAN MURPHY, and
21   PETER MURPHY,
22             Defendants-Appellees.
23
24   - - - - - - - - - - - - - - - - - - - -X
25

     1
       Judge Paul A. Engelmayer, United States District Judge for the
     Southern District of New York, sitting by designation.

                                                1
 1   FOR APPELLANT:               WILLIAM S. PALMIERI, New Haven, CT.
 2
 3   FOR APPELLEES:               LYNN D. WITTENBRINK, Assistant
 4                                Attorney General, for George
 5                                Jepsen, Attorney General,
 6                                Farmington, CT.
 7
 8        Appeal from a judgment of the United States District Court
 9   for the District of Connecticut (Squatrito, J.).
10
11        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND
12   DECREED that the judgment of the district court be AFFIRMED.
13
14        William B. Coleman appeals from the judgment of the United
15   States District Court for the District of Connecticut
16   (Squatrito, J.), denying his motion to reopen his case and his
17   motion for the reconsideration of that denial. We assume the
18   parties’ familiarity with the underlying facts, the procedural
19   history, and the issues presented for review.

20        Coleman, a British citizen, was convicted of multiple crimes
21   at trial in 2005, see State v. William C., 103 Conn. App. 508,
22   510 (2007), and was a relatively prolific litigant while
23   incarcerated, see, e.g., William C. v. Commissioner, 126 Conn.
24   App. 185 (2011); Coleman v. Semple, No. 3:11-cv-512 (JBA), 2012
25 WL 2515541 (D. Conn. 2012); Coleman v. Blanchette, No.
26   3:11-cv-1632 (WIG), 2012 WL 3822022 (D. Conn. 2012); Coleman
27   v. Waterbury States Attorneys Office, No. UWYCV125016284, 2012
28 WL 6634609 (Conn. Super. Ct. Nov. 27, 2012). In January 2013,
29   he filed (pro se) the complaint in the present case, alleging
30   various forms of mistreatment at the hands of prison officials
31   dating to 2007.

32        The March 2013 order granting Coleman leave to proceed in
33   forma pauperis warned him that failure to notify the court of
34   an address change could result in dismissal. In June 2013, the
35   district court issued its initial review order, dismissing some
36   claims and allowing others to proceed. That order, too, warned
37   Coleman that failure to notify the court of an address change
38   could result in dismissal.



                                    2
 1        In June 2014, Coleman was discharged from state custody and
 2   deported to the United Kingdom. Mail sent by the court shortly
 3   thereafter was returned as undeliverable with a notation that
 4   Coleman was no longer in custody. On July 28, 2014, the district
 5   court dismissed the case without prejudice, noting that Coleman
 6   could move to reopen if he provided his current address and
 7   demonstrated good cause for having failed to do so earlier.

 8        On April 16, 2015--ten months after Coleman’s discharge from
 9   state custody and eleven months after his last activity in this
10   case--Attorney William S. Palmieri filed an appearance. A
11   motion to reopen the case followed four months after that, on
12   August 17, 2015. The district court denied the motion,
13   observing that although Coleman’s deportation “may well have
14   constituted good cause in July 2014,” App’x 14, it did not excuse
15   the delay of more than a year--or the four months of delay that
16   followed the appearance of counsel. The district court also
17   denied Coleman’s subsequent motion for reconsideration.

18        However it may be styled, a motion to reopen a case that
19   was closed by an earlier order is, in effect, a motion for relief
20   from an order under Rule 60 of the Federal Rules of Civil
21   Procedure. We review the denial of Rule 60 motions (and motions
22   for reconsideration) for abuse of discretion. Stevens v.
23   Miller, 676 F.3d 62, 67 (2d Cir. 2012). We also review for abuse
24   of discretion a district court’s exercise of its inherent power,
25   formalized by Rule 41(b), to dismiss for failure to comply with
26   an order or for failure to prosecute. Lewis v. Rawson, 564 F.3d
27   569, 575 (2d Cir. 2009). A court abuses its discretion when its
28   “decision rests on an error of law (such as application of the
29   wrong legal principle) or a clearly erroneous factual finding,
30   or when its ruling cannot be located within the range of
31   permissible decisions.” Id. (quotation marks omitted).

32        Coleman identifies no such error of law or clearly erroneous
33   finding of fact, and his arguments that the district court’s
34   rulings cannot be located within the range of permissible
35   decisions are unpersuasive. Coleman was twice warned that he
36   must apprise the court of any change in address. His discharge
37   from state custody and removal to the United Kingdom might well
38   constitute good cause for some period of delay, but it does not
39   account for the actual length of the delay in this case and he

                                    3
 1   offers no further justification for it. Nor does he offer any
 2   plausible explanation for the four-month period of inactivity
 3   between the appearance of counsel and the motion to reopen. From
 4   the last activity before Coleman was discharged until the filing
 5   of the motion to reopen, fifteen months elapsed without any
 6   substantive action in this case on the part of the plaintiff.
 7   The district court’s ruling that the plaintiff failed to
 8   demonstrate good cause for delay sufficient to warrant reopening
 9   the case was within the range of permissible decisions.

10        Accordingly, and finding no merit in appellant’s other
11   arguments, we hereby AFFIRM the judgment of the district court.

12                                FOR THE COURT:
13                                CATHERINE O’HAGAN WOLFE, CLERK




                                    4